Mr. Justice Harris delivered the opinion of the court. Abstract of the Decision. Attorney and client, § 134*—upon whom notice for attorney’s lien must he served. Section 55, ch. 83, Hurd’s R. S. J. & A. ¶ 611, providing that notice for attorney’s lien shall be -served upon the party against whom the attorney’s client may have suit, means that the notice must be personally served on the party against whom summons would issue, and the personal service of such notice should follow the law as to service of process where the party is a corporation.